We affirm the order of a single justice of this court allowing the defendants’ motion to dismiss the amended complaint. The plaintiffs ask us to reconsider and overrule our holding in Hilsinger v. Secretary of the Commonwealth, 388 Mass. 1, 5 & n.3 (1983), on which the single justice *890relied. In our Hilsinger decision, we held that a legislative amendment (the so called Cohen amendment) adopted by a joint session of the General Court sitting in constitutional convention and referred to the next General Court was final legislative action, in effect rejecting the original initiative petition for amendment (1980 House No. 6252) favored by the plaintiffs here. There is no reason to change our view expressed in our Hilsinger decision.
Daniel G. Harrington for the plaintiffs.
Alexander G. Gray, Jr., Assistant Attorney General, for the defendants.
We need not, therefore, consider whether the Citizens for Limited Taxation, a taxpayers’ association, is a proper party to this action (see Slama v. Attorney Gen., 384 Mass. 620, 623-625 [1981]); whether the plaintiffs have the right to seek to relitigate an issue already presented unsuccessfully by the first ten signers of an initiative petition; or whether, even if we were to overrule the Hilsinger decision, relief could be fashioned at this time, satisfactory to the plaintiffs but also consistent with the initiative petition provisions of the State Constitution.

Order allowing the motion to dismiss affirmed.